TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2013



                                      NO. 03-11-00265-CV


         Charles Breithaupt, in his Official Capacity as Executive Director of the
       University Interscholastic League; Tony Timmons, in his Official Capacity as
     Director of the Sports Officials Program of the University Interscholastic League;
  Rick Reedy, Curtis Culwell, Greg Poole, and Mark Henry in their Official Capacities as
     Members of the University Interscholastic League Legislative Council, Appellants

                                                v.

 Southwest Officials Association, Inc. d/b/a Texas Association of Sports Officials, Appellee




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                    JUSTICE HENSON NOT PARTICIPATING
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall pay the costs of appeal incurred by that party; and that this decision be certified below for

observance.